  Case 19-16984      Doc 24    Filed 08/25/20 Entered 08/25/20 13:47:37          Desc Main
                                 Document     Page 1 of 1
                               CUTLER & ASSOCIATES, LTD.
                                 ATTORNEYS AT LAW
                                     4131 Main St.
                                SKOKIE, ILLINOIS 60076
                                        ______
                               TELEPHONE (847) 673-8600
                                  FAX (847) 673-8636

August 25, 2020


                            Notice of withdrawal of claim #21-1

Bankruptcy Case No. # 19-16984 Elizabeth F Hadad




Dear Bankruptcy Court Clerk,



Please accept this letter as our formal withdrawal for the claim our office filed on
December 20, 2019 Proof of Claim: #21-1, for Department of Education/Nelnet
as our claim is a duplicate.




                                                   Sincerely,

                                                   /s/David Cutler
                                                   Attorney at Law
                                                   Cutler & Associates, Ltd.
                                                   4131 Main St.
                                                   Skokie, IL 60076
                                                   Phone: 847-673-8600
                                                   Fax: 847-673-8636
